20-50805-rbk Doc#4 Filed 04/27/20 Entered 04/27/20 11:45:34 Main Document Pg 1 of 7




                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

         IN RE:                        §                             CHAPTER 11
                                       §
         KRISJENN RANCH, LLC, KRISJENN §                             CASE NO. 20-50805
         RANCH, LLC, SERIES UVALDE     §
         RANCH, KRISJENN RANCH, LLC    §
         SERIES PIPELINE ROW           §
                                       §
              DEBTOR                   §


         DEBTOR’S MOTION FOR ENTRY OF AN ORDER AUTHORIZING THE
                DEBTOR-IN-POSSESSION TO INCUR FINANCING

  ******************************************************************************
  THIS PLEADING REQUESTS RELIEF THAT MAY BE ADVERSE TO YOUR
  INTERESTS. IF NO TIMELY RESPONSE IS FILED WITHIN TWENTY ONE (21) DAYS
  FROM THE DATE OF SERVICE, THE RELIEF REQUESTED HEREIN MAY BE
  GRANTED WITHOUT A HEARING BEING HELD. A TIMELY FILED RESPONSE IS
  NECESSARY FOR A HEARING TO BE HELD.
  ******************************************************************************


  TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         KrisJenn Ranch, LLC, KrisJenn Ranch and LLC Series Uvalde Ranch (the “Debtor”),

  Debtor and Debtor-in-Possession, hereby files this Motion for Entry of an Order Pursuant to 11

  U.S.C. Sections 364 and 503 and Federal Rules of Bankruptcy Procedure 4001 Authorizing the

  Debtor-in-Possession to Incur Post-Petition Financing (the “Motion”) and in support, respectfully

  represents as follows:

                                PROCEDURAL BACKGROUND

         1.      On April 27, 2020, (the “Petition Date”), the Debtor filed a voluntary petition for

  relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101-1330 (as amended,

  the “Code”). The Debtor continues to manage its financial affairs as a debtor-in-possession

  pursuant to §§ 1107 and 1108 of the Bankruptcy Code. No creditors’ committee has yet been

                                                  1
20-50805-rbk Doc#4 Filed 04/27/20 Entered 04/27/20 11:45:34 Main Document Pg 2 of 7




  appointed in this case by the United States Trustee. No trustee or examiner has been requested or

  appointed.

                                   JURISDICTION AND VENUE

         2.      This Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157

  and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper before

  this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                           BACKGROUND

         3.      Debtor purchased the KrisJenn Ranch (the “Ranch”) in 2013 for $3,952,000 and

  then invested an additional $840,000 in the Ranch. The Ranch derives its income from the sale of

  cattle and a white-tail deer hunting lease operation.

         4.      The Ranch is encumbered by a $5.9 million loan from Mcleod Oil (“Mcleod”)

  related to an investment in a pipeline and its right of way. The origins of this loan are complicated.

  In 2017, Debtor and Larry Wright loaned $4.1 million and $1.2 million, respectively, to Black

  Duck, LLC (“Black Duck”). Debtor owned a 50% interest in Black Duck, and Daniel Moore

  owned the other 50% interest in Black Duck. The purpose of the loans was to fund Black Duck’s

  purchase of a discontinued oil pipeline (the “Pipeline”) and right of way for $5 million plus closing

  costs of the purchase. The full $4.1 million that Debtor loaned to Black Duck was obtained through

  a loan between Debtor and Asilo Investments, Ltd. (“Asilo”). The Pipeline and right of way were

  purchased pursuant to a purchase money contract that was assigned to Black Duck from

  Longbranch Energy, L.P. (“Longbranch”). Under the assignment, Longbranch retained a 20% net

  profit share interest. The terms of that agreement are currently in dispute. Daniel Moore sold his

  50% interest in Black Duck back to the company in exchange for a 20% net profit share interest




                                                    2
20-50805-rbk Doc#4 Filed 04/27/20 Entered 04/27/20 11:45:34 Main Document Pg 3 of 7




  to his Company DMA Properties, Inc. The terms of the agreement with Moore/DMA Properties,

  Inc. are also currently in dispute.

          5.     In 2018, Black Duck sold the Pipeline and right of way to TCRG East Texas

  Pipeline 1, LLC (“TCRG”) for $2.5 million, and—as part of the deal—Black Duck retained 16%

  of the gross profit from the Pipeline and right of way. The aggregate, projected profit to Black

  Duck and other interested parties was $48,000 per day. Black Duck was unable to pay its debts to

  Debtor, and Debtor foreclosed on the note securing its loan to Black Duck. Shortly thereafter, in

  late 2018, Black Duck ceased being a going concern and was eventually wound down. The

  $2.5 million received from TCRG was allocated to Debtor to pay the debts encumbering the

  Pipeline and right of way—$1.2 million was used to repay Larry Wright, and $1.3 million was

  used to pay down the Asilo loan principal and accrued interest.

          6.     The loan from Mcleod was originally obtained to refinance the remaining

  $3.4 million loan from Asilo. Shortly after the TCRG purchase, Longbranch and Moore threatened

  TCRG with litigation for having purchased the Pipeline and right of way. As a result, Debtor

  agreed to repurchase the Pipeline and right of way from TCRG in 2019. Debtor repurchased the

  Pipeline and right of way under the Series Pipeline by obtaining an additional $2.5 million in

  financing from Mcleod, increasing the total amount loaned from Mcleod to $5.9 million.

          7.     Approximately $6.05 million is outstanding on the Mcleod debt. The Mcleod debt

  is also secured by the Pipeline and the right of way. Debtor contends the Mcleod debt is

  substantially over-secured. There is no other debt secured by the Ranch except property taxes that

  will not come due until January 2021. Debtor defaulted on payments due to Mcleod in February

  2020.




                                                  3
20-50805-rbk Doc#4 Filed 04/27/20 Entered 04/27/20 11:45:34 Main Document Pg 4 of 7




          8.        Debtor needs access to post petition financing because it only sells cattle in June

  and November and only runs deer hunts in November and December. The loan is necessary to

  fund operating expenses, including but not limited to purchasing cattle feed, replacement heifers,

  and deer feed, and to pay the ranch foreman and professional fees. A monthly budget is attached

  as exhibit A to this motion.

          9.        Debtor is unable to obtain financing on better terms than an interest free unsecured

  line of credit.

                                         RELIEF REQUESTED

          10.       By this Motion, Debtor seeks entry of an Order authorizing Larry Wright, an

  insider, to loan up to $75,000 in the form of a line of credit to Debtor on an unsecured basis at zero

  (0%) percent interest. The funds shall be used in accordance with Exhibit A to fund Debtor’s cattle

  and deer lease operations and to pay professional fees authorized by the Court. The agreement

  shall be governed by Exhibit B, revolving Line of Credit Agreement. In general, the Line of Credit

  Agreement provides for a maximum loan amount of $75,000, repayment of the loans in 24 months,

  at zero (0%) percent interest unless funds are matured and then at six 6% percent interest, monthly

  payments of 2% of the outstanding balance, and shall be treated as an unsecured debt along with

  the prepetition unsecured class in the event of liquidation or conversion to chapter 7.

                                   ARGUMENT AND AUTHORITY

          11.       Pursuant to 11 U.S.C. § 364(b), “the court, after notice and a hearing, may authorize

  the [debtor-in-possession] to obtain unsecured credit . . .” Here, Debtor has located unsecured

  credit to pay “the actual, necessary costs and expenses of preserving the estate,” and is therefore

  entitled to the relief requested. 11 U.S.C. § 503(b)(1)(A).




                                                      4
20-50805-rbk Doc#4 Filed 04/27/20 Entered 04/27/20 11:45:34 Main Document Pg 5 of 7




         12.     “Cases consistently reflect that the court’s discretion under section 364 of the

  Bankruptcy Code is to be utilized on grounds that permit reasonable business judgment to be

  exercised so long as the financing agreement does not contain terms that leverage the bankruptcy

  process and powers or its purpose is not so much to benefit the estate as to benefit the parties in

  interest.” See In re Ames Dept. Stores, Inc., 115 B.R. 34, 40 (S.D.N.Y. 1990). Here, the Debtor

  has used its reasonable business judgment in its determination to obtain credit under very favorable

  terms, which will permit the debtor to operate and pay its professionals during the bankruptcy.

  In no way is the bankruptcy process being leveraged as this financing will form the basis for

  recovery to the Debtor’s estate.

         13.     For all of the above reasons, this Court should grant the Debtor’s Motion to Incur

  Debt in the form of the Line of Credit in Exhibit “B.”.

                                     SET THE MOTION FOR HEARING

         14.     Bankruptcy Rule 4001(c)(2) states, “. . . the court may commence a final hearing

  on a motion for authority to obtain credit no earlier than 14 days after service of the motion.” Here

  the debtor has not requested interim relief and instead requests the Court set a final hearing no

  earlier than 14 days after service of the motion.

                                                      NOTICE

         15.     Notice of this Motion has been or will be provided to (a) the Office of the United

  States Trustee for the Western District of Texas, (b) all known or alleged secured creditors, (c) the

  unsecured non-insider creditors of the Debtor (on a consolidated basis), (d) all known shareholders,

  (e) all Debtor professionals, (f) all members of any official committee of unsecured creditors that

  may be appointed, (g) counsel for, and any professionals retained by, any official committee of

  unsecured creditors that may be appointed, (h) the United States Attorney’s Office for the Western



                                                      5
20-50805-rbk Doc#4 Filed 04/27/20 Entered 04/27/20 11:45:34 Main Document Pg 6 of 7




  District of Texas, (i) the Internal Revenue Service, (j) any persons who have filed a request for

  notice pursuant to Bankruptcy Rule 2002, and (k) any such other government agencies to the extent

  required by the Bankruptcy Rules and Local Rules. The Debtor submits that no further notice of

  this Motion is required.

         WHEREFORE, Debtor respectfully requests that upon hearing it be permitted to obtain

  Debtor in Possession financing as requested hearing, and for any such further relief to which it

  may be entitled.


         Dated: April 27, 2020



                                        Submitted By:
                                        MULLER SMEBERG, PLLC
                                        By:    /s/ Ronald J. Smeberg
                                        RONALD J. SMEBERG
                                        State Bar No. 24033967
                                        111 W. Sunset Rd.
                                        San Antonio, Texas 78209
                                        210-664-5000 (Tel)
                                        210-598-7357 (Fax)
                                        ron@mullwe-smeberg.com
                                        PROPOSED ATTORNEY FOR DEBTOR


                                    CERTIFICATE OF SERVICE

  I hereby certify that on April 27, 2020, true and correct copies of the foregoing motion will be
  forwarded electronically via the Court’s ECF System, or by U.S. first class mail, postage prepaid,
  on, all parties listed on the attached Service List.

                                        /s/ Ronald J. Smeberg
                                        RONALD J. SMEBERG




                                                  6
20-50805-rbk Doc#4 Filed 04/27/20 Entered 04/27/20 11:45:34 Main Document Pg 7 of 7




                                               SERVICE LIST


  DEBTOR                                                               C&W Fuels, Inc.
                                        NOTICE PARTIES                 Po Box 40
  KrissJenn Ranch, LLC                                                 Hondo, TX 78861-0040
  410 Spyglass Rd                       METTAUER LAW FIRM
  Mc Queeney, TX 78123-3418             c/o April Prince               Davis, Cedillo & Mendoza
                                        403 Nacogdoches St Ste 1       755 E Mulberry Ave Ste 500
  GOVERNMENT ENTITIES                   Center, TX 75935-3810          San Antonio, TX 78212-3135

  Office of the UST                     Albert, Neely & Kuhlmann       Granstaff Gaedke & Edgmon
  615 E Houston, Room 533               1600 Oil & Gas Building        5535 Fredericksburg Rd Ste 110
  PO Box 1539                           309 W 7th St                   San Antonio, TX 78229-3553
  San Antonio, TX 78295-1539            Fort Worth, TX 76102-6900
                                                                       Hopper's Soft Water Service
  U.S. Attorney                         Laura L. Worsham               120 W Frio St
  Attn: Bkcy Division                   JONES, ALLEN & FUQUAY, LLP     Uvalde, TX 78801-3602
  601 NW Loop 410, Suite 600            8828 Greenville Ave.
  San Antonio, Texas 78216              Dallas, Texas 75243            Larry Wright
                                                                       410 Spyglass Rd
  Internal Revenue Services             Craig Crockett                 Mc Queeney, TX 78123-3418
  Special Procedures Branch             CRAIG M. CROCKETT, PC
  300 E. 8th St. STOP 5026 AUS           5201 Camp Bowie Blvd. #200    Medina Electric
  Austin, TX 78701                      Fort Worth, Texas 76107        2308 18th St.
                                                                       Po Box 370
  Texas Comptroller of Public Account   Christopher S. Johns           Hondo, TX 78861-0370
  Attn: Bankruptcy                      JOHNS &COUNSEL PLLC
  P.O. Box 149359                       14101 Highway 290 West,        Medina's Pest Control
  Austin, TX 78714-9359                 ste 400A                       1490 S Homestead Rd
                                        Austin, Texas 78737            Uvalde, TX 78801-7625
  Angelina County Tax Assessor
  606 E Lufkin Ave,                     Timothy Cleveland              Texas Farm Store
  Lufkin, Texas 75901                   CLEVELAND|TERRAZAS PLLC        236 E Nopal St
                                        4611 Bee Cave Road, ste 306B   Uvalde, TX 78801-5317
  Nacogdoches County Tax                Austin, Texas 78746
  Assessor Collector                                                   Uvalco Supply
  101 West Main Street                  Andrew R. Seger                2521 E Main St
  Nacogdoches, Texas 75961              KEY TERRELL & SEGER            Uvalde, TX 78801-4940
                                        4825 50th Street, ste A
  Rusk County                           Lubbock, Texas 79414           Longbranch Energy
  202 N Main St,                                                       c/o DUKE BANISTER RICHMOND
  Henderson, Texas 75652                SECURED CREIDITORS             Po Box 175
                                                                       Fulshear, TX 77441-0175
  Shelby County, Tax Collector          McLeod Oil, LLC
  200 St. Augustine St.                 c/o John W. McLeod, Jr.        DMA Properties, Inc.
  Center, Texas 75935                   700 N Wildwood Dr              896 Walnut Street at US 123 BYP
                                        Irving, TX 75061-8832          Seneca, SC 29678
  Tenaha ISD Tax Assessor-Collector
  138 College St                        UNSECURED CREIDITORS
  Tenaha, TX 75974-5612
                                        Bigfoot Energy Services
  Uvalde Tax Assessor                   312 W Sabine St
  Courthouse Plaza, Box 8               Carthage, TX 75633-2519
  Uvalde, Texas 78801

                                                        7
